Order entered February 19, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01613-CR

                               MICHAEL DEE CAVE, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F14-59553-H

                                             ORDER
       The clerk’s and reporter’s records have been filed in this appeal. The clerk’s record

contains the trial court’s certification showing appellant has the right to appeal. Appellant was

represented by court-appointed counsel at trial, but filed a pro se notice of appeal. Nothing in the

clerk’s record reflects new counsel was appointed to represent appellant on appeal, and the Court

has before it appellant’s pro se motion to appoint counsel. We GRANT appellant’s motion as

follows.

       We ORDER the trial court to determine whether appellant is indigent and entitled to

court-appointed counsel. If the trial court finds that appellant is indigent, we ORDER the trial

court to appoint counsel to represent appellant in this appeal.
        If the trial court finds that appellant is not indigent, the trial court shall determine whether

appellant has retained counsel to represent him on appeal. If the trial court finds appellant has

retained counsel, the trial court shall make a finding as to the name, State Bar number, and

contact information for retained counsel.

        We ORDER the trial court to transmit a record containing its written findings of fact, any

supporting documentation, and any orders to this Court within THIRTY DAYS of the date of

this order.

        We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this or when the findings are received.

                                                        /s/     LANA MYERS
                                                                JUSTICE